  Case 1:00-cr-01094-AMD Document 43 Filed 03/24/20 Page 1 of 3 PageID #: 75
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ALB:OG                                              271 Cadman Plaza East
F. #2019R01669                                      Brooklyn, New York 11201



                                                    March 24, 2020

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Michael Warren
                      Docket No. 00-CR-1094 (AMD)

Dear Judge Donnelly:

              The government respectfully submits this letter to reiterate its position that the
defendant’s motion for immediate release should be denied and that the permanent order of
detention should remain in effect.

              On March 19, 2020, the defendant filed a motion seeking immediate release
from confinement because of general risks faced by incarcerated individuals during the
COVID-19 pandemic. (ECF Dkt. No. 39.) On March 20, 2020, the government argued that
the Court should deny the defendant’s motion. (ECF Dkt. No. 40.) The government
provided updates to the Court on March 22, 2020 and March 23, 2020, reporting that an
inmate at the Metropolitan Detention Center (“MDC”) tested positive for COVID-19 and that
the inmate that tested positive was not housed in the same housing unit as the defendant.
(ECF Dkt. Nos. 41 and 42.)

               The government respectfully requests that the Court deny the defendant’s
motion for immediate release. In his March 19, 2020 motion, the defendant, who is 43 years
old, does not assert that he falls within a high-risk category should he contract COVID-19.
Rather, he sets forth general risks faced by incarcerated individuals.

             As outlined in ECF Dkt. No. 40, the Bureau of Prisons has implemented
national measures to mitigate the spread of COVID-19 within prisons. See Federal Bureau
of Prisons COVID-19 Action Plan, available at
https://www.bop.gov/resources/news/20200313_covid-19.jsp.
 Case 1:00-cr-01094-AMD Document 43 Filed 03/24/20 Page 2 of 3 PageID #: 76



              These measures, which have been implemented at the MDC, include the
following:

        Suspension of all social and legal visits: Social visits and legal visits have been
         suspended for 30 days, with case-by-case accommodations for attorney visits and
         legal calls. Inmates will be provided additional inmate telephone minutes each
         month.

        Inmate movement: All inmate facility transfers have been suspended for 30 days,
         with exceptions permitted for forensic studies or medical or mental health
         treatment.

        Screening and testing of inmates: All newly-arriving BOP inmates are screened
         for COVID-19 exposure risk factors and symptoms. Inmates with exposure risk
         factors are quarantined. In addition, inmates exhibiting flu-like symptoms are
         isolated (either to single rooms or with other patients) and tested for COVID-19 in
         accordance with local health authority protocols.

        Modified Operations: The BOP is implementing modified operations nationally
         to maximize social distancing and limit group gatherings in BOP facilities, among
         other modifications specific to each facility.

In addition, counsel at the MDC, after consultation with the relevant staff, has advised the
government that inmates incarcerated at MDC, including the defendant, are permitted to take
additional steps to self-seclude by remaining in their cells. Moreover, contrary to the
defendant’s claims, the government understands from MDC staff that (i) cleaning supplies
are issued once a week, and all inmates have access to soap; (ii) inmate orderlies are cleaning
the common areas of the institution; (iii) health services has identified those inmates who fall
within an “at risk” population for COVID-19 and are monitoring the needs of those inmates
as well as those of the rest of the population; (iv) showers are available on a daily basis; and
(v) legal calls are being provided by unit team staff to maintain communication between
inmates and their attorneys. Moreover, although the MDC is not one of the BOP’s Federal
Medical Centers, on a case-by-case basis, BOP’s health professionals send inmates for
consultations and treatments at New York City hospitals and other medical facilities. The
availability of COVID-19 tests is generally limited nationwide, but the BOP is working to
test inmates where needed.

               As previously indicated, while an inmate at the MDC has tested positive for
COVID-19, that inmate has been placed in isolation and the government can confirm that the
defendant was not housed in the same housing unit as that inmate. Further, as set forth
above, the BOP is monitoring the status of the COVID-19 virus and is taking emergency
steps to ensure the safety of its staff, inmates and the public. The defendant is not uniquely
situated with respect to the risk of infection of COVID-19, and his personal circumstances do
not overcome the Court’s obligation to consider whether the defendant has established, by



                                               2
 Case 1:00-cr-01094-AMD Document 43 Filed 03/24/20 Page 3 of 3 PageID #: 77



clear and convincing evidence, that he does not present a danger to the community or a flight
risk. Accordingly, the permanent order of detention should remain in effect.1

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:      //Oren Gleich//
                                                  Oren Gleich
                                                  Assistant U.S. Attorney
                                                  (631) 715-7889




              1
                On March 24, 2020, the Honorable Nicholas G. Garaufis summarily denied
a similar application in United States v. Lipsky, No. 19-CR-203 (NGG).

                                              3
